Case 1:18-Cr-OO749-DLC Document3 Filed 10/29/18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

_ _ _ ___________ _ _ _ _ X
UNITED STATES OF AMERICA

-v.~ QEDE
JENCY DIAZ,

a/k/a “JC,”
KEVIN MORA,

a/k/a “Jaffy,”
ARTURO MORA,

a/k/a “Etho,”
WYKEE JOHNSON,
CERENE MAYES,

a/k/a “Mama,”
HOWARD AYLLON,

a/k/a “Kapo,”
MYRON DECOSTA, and
CARLA DECOSTA,

Defendante.

__________________ X

Upon the application of the United States Of America, by and

Page 1 of 2

through ASSiStant United States Attorhey Maurehe Comey,

hereby ORDERED that Indictment 18 Cr. 749, which was filed under

Seal en October 15, 2018, be and hereby is unsealed.

SO ORDERED.

M/ irl-§ j s@¢/WW

HONORA LE SARAH NE BURN

Dated: New Yerk, New York UNITED;STATES MAGI TRATE JUDGE
October 29, 2018 SOUTHERN DISTRICT F NEW YORK

 

 

IUSDC si)r\:'\"
DOC 'MEN‘
§ELI:CTRONICALLY FJLED
§DOC#:

@DAJEFILED ‘

  

 

 

 

Case 1:18-Cr-OO749-DLC Document 3 Filed 10/29/18 Page 2 of 2

U.S. Department of Justice

 

United Stafes Attomey
Southern Dislrict ofNew York

 

The S.ih'io J'. Mollo Buildr'ng
One Sairr! Ana')'ew 's Pla:a
New York, New Yor‘k 10007'

October 29, 2018

BY EMAIL

The Honorable Sarah Netburn
United States Magistrate ludge
Southern District of New York
United States Courthouse

40 Foley Square

NeW York, NY 10007

Re: United States v. .Iency Diaz, et al., 18 Cr. 749
Dear Judge Netburn:

The Gevernment writes to respectfuliy request that the above~refereneed lndietment, which
Was returned under Seal on October 15, 2018, be unsealed. Six defendants charged in this
Indictment Were arrested this morning A proposed Order is enclosed for the Court’s
consideration

Very truly yours,

GEOFFREY S. BERMAN
United States Attorney

by: /SfMaurene Come_Y
Maurene Cemey
Assistant United States Attorney
(212) 637~2324

Enclosure

 

 

